DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 01/31/2022. Claims 1-6, 8, 10-16, and 19-24 are pending in the case. Claims 7, 9, 17, and 18 have been cancelled. Claims 21-24 have been added. Claims 1 and 12 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but are either are moot in view of the new grounds of rejection presented below or are not persuasive as explained hereafter. Specifically, Applicant argues that “[t]here is no disclosure in Feng of using mode 1’s model update or node 3’s model update for updating or refining node 2’s model.” (Amendment at page 16). Examiner disagrees. Feng teaches that, “[f]or each received model update from another mobile device,” (that is model updates from nodes 1 or 3 received by Node 2 of figure 1b), “mobile device i needs to spend the time of Tai for combining the received model update with its own model update.” Under the broadest reasonable interpretation of “refining the first local model,” Feng’s teaching reads on the claimed limitation. While Feng doesn’t explicitly teach gradients, McMahan throughout the disclosure discusses 

Claim Objections
Claim 1 is objected to because it recites “the first local model based on a the change of the information.” The sequence of two articles, namely “a the,” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of 

Claims 1-6, 8, 10, 12-16, and 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over McMahan et al. (U.S. Pat. App. Pub. No. 2017/0109322, hereinafter McMahan) in view of Feng et al. (Feng, Shaohan, Dusit Niyato, Ping Wang, Dong In Kim, and Ying-Chang Liang. "Joint Service Pricing and Cooperative Relay Communication for Federated Learning." arXiv e-prints (2018): arXiv-1811, hereinafter Feng) and Kim et al. (U.S. Pat. App. Pub. No. 2017/0094706, hereinafter Kim).

As to independent claim 1, McMahan teaches:
A method, performed by an electronic apparatus, of refining an artificial intelligence (AI) model, the method comprising (Title):
detecting a change of information about a context of the electronic apparatus…, wherein the information about the context being a basis for refining a first local model stored in the electronic apparatus comprises personal information of a user of the electronic apparatus (Paragraph 13, "the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can correspond to a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device." The generated data examples through interaction with the user read on the detecting a change of information about the context of the electronic apparatus Paragraph 33, "training data 308 may be privacy sensitive." Reads on personal information of a user of 
determining a first gradient for refining the first local model based on a the change of the information about the context (Paragraph 13, "determine one or more local updates to the model using data stored on the respective computing devices." Paragraph 14, "the local update may be determined using one or more gradient descent techniques." The local update (refining) is based on determining a gradient. Figure 2, determine local gradient based on local data examples 102);…
transmitting at least one of the first gradient and the second gradient to a server having a global model (Figure 2, provide 104 local gradient to server. Paragraph 14, global model can be updated based at least in part on the received local updates. The local gradient is provided (i.e., transmitted) to the server that has the global model, thereby reading on the claimed limitation. See also Feng at Page 2, figure 1(b));
receiving, from the server, information about the global model refined based on at least one of the first gradient and second gradient (Figure 2, determine 108 global gradient, and receive 112 global gradient. Paragraph 38, at (108), method (100) can include determining, by the server, a global gradient based at least in part on the received local gradient. Paragraph 39, at (112), method (100) can include receiving the global gradient. Figure 3, client devices 230 to server 210 via network 240. The global gradient is provided from the server to the user device and used to further update the local model, thereby reading on the claimed limitation. See also Feng at Page 2, figure 1(b)); and
further refining the refined first local model based on the received information about the refined global model (Figure 2, box 114 et seq. Paragraph 40, at (114), method (100) 
While McMahan teaches receiving a second gradient from an external apparatus, used to refine a second model stored on the external apparatus (figure 2, receive gradient 112), McMahan does not explicitly disclose electronic apparatus determined as a relay apparatus among electronic apparatuses classified as a group; receiving a second [update] from at least one of the other electronic apparatuses included in the group, used to refine a second local model stored on at least one of the other electronic apparatuses; refining the first local model based on the first [update] and the second [update];.
Feng teaches electronic apparatus determined as a relay apparatus among electronic apparatuses classified as a group (Page 1, “[t]he mobile devices cooperatively form a relay network." Figure 1b, Node 2 is a relay device); receiving a second [update] from at least one of the other electronic apparatuses included in the group, used to refine a second local model stored on at least one of the other electronic apparatuses (Page 2, figure 1(b). Node 2 receives model updates from both node 1 and node 3. Page 3, right column, paragraph 1, "received model update from another mobile device." Page 1, right column, paragraph 1, "the mobile devices perform computation of model training locally on their training data." Page 2, left column, "each mobile device... uses a part of its data and performs computation on its data locally to generate the model update for training the model."); refining the first local model based on the first [update] and the second [update] (Page 3, right column, "[f]or each received model update from another mobile device, mobile device i needs to spend the time of Ta i for combining the received model update with its own model update by using the average operator." Under 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan to include the relay federated learning techniques of Feng to allow indirect communication between nodes in learning, increase energy efficiency, and mobile wireless availability (see Feng at abstract).
McMahan as modified by Feng does not appear to expressly teach electronic apparatuses classified as a group by being determined as the electronic apparatuses belong to the same user.
Kim teaches electronic apparatuses classified as a group by being determined as the electronic apparatuses belong to the same user (Paragraph 290 of the Application states that "[t]he first electronic apparatus 1000-2, the second electronic apparatus 1000-3, and the third electronic apparatus 1000-4 may be classified as one group 1000-1 based, for example, on various criteria, such as whether they are located geographically close to each other and whether they are used by the same account." In this way, paragraph 45 of Kim reads on the claim limitation by reciting, "an account with login information that is used to authenticate the user and allow access to the network devices." Figure 11, device grouping 1180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan as modified by Feng to include the IoT device grouping techniques of Kim to provide a user with the ability to remotely configure or control one or more electronic devices (see Kim at paragraph 43).

As to dependent claim 2, McMahan teaches:
the determining of the first gradient comprises: obtaining prediction information outputtable by the first local model and observation information indicating an answer to the prediction 
obtaining a loss function indicating a difference between the observation information and the prediction information (Paragraph 37, the local gradient can be determined for a loss function using the one or more data examples); and
determining the first gradient including information related to a point where a value of the loss function is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 3, McMahan teaches the information about the global model comprises a gradient including information related to a point where a value of a loss function for the global model used to refine the global model is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 4, McMahan teaches:
the further refining of the local model, based on the received information, comprises: obtaining at least one representative value regarding corresponding information between information related to a loss function included in a gradient for the refined global model and information related to a loss function included in the first gradient (Paragraph 14, the local update can be a gradient vector. Paragraph 32, the local updates can be a gradient vector associated with the 
refining the refined first local model based on the at least one representative value (Figure 2, box 114).

As to dependent claim 5, McMahan teaches at least one value of the at least one representative value includes an arithmetic average value or weighted average value regarding the corresponding information (Paragraph 14, determining a weighted average of the received local updates).

As to dependent claim 6, McMahan teaches:
the weighted average value is obtained based on at least one weight value being applied to the corresponding information (Paragraph 29, the server can then aggregate the data, for instance, by determining a weighted average), and
a weight value applied to the information related to the loss function included in the first gradient, among the at least one weight value, is determined based on the information about the context of the electronic apparatus (Paragraph 29, for instance, the user devices may determine an updated version of the model (e.g. using one or more stochastic gradient descent techniques) using local data. The server can then determine a weighted average of the resulting models to determine a global update to the model).

As to dependent claim 8, McMahan teaches the first gradient is transmitted to the server based on being subjected to at least one operation among an operation of adding noise and an operation of performing encoding (Paragraph 14, the local update can be a gradient vector. Paragraph 32, the local 

As to dependent claim 10, McMahan teaches:
receiving a gradient for a current global model from the server in response to presence of a difference between the gradient for the current global model and the gradient for the global model previously transmitted from the server to the electronic apparatus, the difference being equal to or greater than a reference value (Paragraph 21, this can be repeated for one or more iterations, for instance, until the loss function reaches a threshold (e.g. converges). The threshold can be determined based at least in part on a desired accuracy of the global model); and
refining the refined first local model based on the received gradient (Figure 2, box 114).

As to independent claim 12, McMahan teaches:
An electronic apparatus configured to refine an artificial intelligence (AI) model, the electronic apparatus comprising (Title):
a memory storing a local model (Figure 3, memory 234);
at least one processor configured to (Figure 3, processor 232):
detect a change of information about a context of the electronic apparatus…, wherein the information about the context being a basis for refining a first local model stored in the electronic apparatus comprises personal information of a user of the electronic apparatus (Paragraph 13, "the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can 
determine a first gradient for refining the first local model based on difference the change of the information about the context (Paragraph 13, "determine one or more local updates to the model using data stored on the respective computing devices." Paragraph 14, "the local update may be determined using one or more gradient descent techniques." The local update (refining) is based on determining a gradient. Figure 2, determine local gradient based on local data examples 102); and
a communicator comprising communication circuitry configured to:… transmit at least one of the first [update] and the second [update] to a server having a global model (Figure 2, provide 104 local gradient to server. Paragraph 14, global model can be updated based at least in part on the received local updates. The local gradient is provided (i.e., transmitted) to the server that has the global model, thereby reading on the claimed limitation. See also Feng at Page 2, figure 1(b)), and
receive, from the server, information about the global model refined based on at least one of the first [update] and second [update] (Figure 2, determine 108 global gradient, and receive 112 global gradient. Paragraph 38, at (108), method (100) can include 
refine the refined first local model based on the received information about the refined global model (Figure 2, box 114 et seq. Paragraph 40, at (114), method (100) can include determining, by the user device, a local update. In a particular implementation, the local update can be determined based at least in part on the global update. The global gradient is provided from the server to the user device and used to further update the local model, thereby reading on the claimed limitation. See also Feng at Page 2, figure 1(b)).
While McMahan teaches receiving a second gradient from an external apparatus, used to refine a second model stored on the external apparatus (figure 2, receive gradient 112), McMahan does not appear to expressly teach electronic apparatus determined as a relay apparatus among electronic apparatuses classified as a group; receive a second [update] from at least one of the other electronic apparatuses included in the group, used to refine a second local model stored on at least one of the other electronic apparatuses, wherein the at least one processor is further configured to refine the refined first local model based on the first [update] and the second [update].
Feng teaches electronic apparatus determined as a relay apparatus among electronic apparatuses classified as a group (Page 1, '[t]he mobile devices cooperatively form a relay network." Figure 1b, Node 2 is a relay device); receive a second [update] from at least one of the other electronic apparatuses included in the group, used to refine a second local model stored on at least one of the other electronic apparatuses (Page 2, figure 1(b). Node 2 receives model updates from both node 1 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan to include the relay federated learning techniques of Feng to allow indirect communication between nodes in learning, increase energy efficiency, and mobile wireless availability (see Feng at abstract).
McMahan as modified by Feng does not appear to expressly teach electronic apparatuses classified as a group by being determined as the electronic apparatuses belong to the same user.
Kim teaches electronic apparatuses classified as a group by being determined as the electronic apparatuses belong to the same user (Paragraph 290 of the Application states that "[t]he first electronic apparatus 1000-2, the second electronic apparatus 1000-3, and the third electronic apparatus 1000-4 may be classified as one group 1000-1 based, for example, on various criteria, such as whether they are located geographically close to each other and whether they are used by the same account." In this way, paragraph 45 of Kim reads on the claim limitation by reciting, "an account with login information that is used to authenticate the user and allow access to the network devices." Figure 11, device grouping 1180).


As to dependent claim 13, McMahan teaches obtain prediction information outputtable by the first local model and observation information indicating an answer to the prediction information based on the changed information about the context, obtain a loss function indicating a difference between the observation information and the prediction information, and determine the first gradient including information related to a point where a value of the loss function is lowest (Paragraph 13, a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device. The model may be implemented in solving one or more problems, such as predictive typing, predictive image sharing, image classification, voice recognition, next-word-prediction, and/or various other suitable problems relating to use of the user device. Paragraph 37, a local gradient based on one or more local data examples).

As to dependent claim 14, McMahan teaches the information about the global model comprises a gradient including information related to a point where a value of a loss function for the global model used to refine the global model is lowest (Paragraph 41, stochastic gradient descent techniques).

As to dependent claim 15, McMahan teaches:
obtain at least one representative value regarding corresponding information between information related to a loss function included in a gradient for the refined global model and 
refine the refined first local model based on the at least one representative value (Figure 2, box 114).

As to dependent claim 16, McMahan teaches:
at least one value of the at least one representative value includes a weighted average value regarding the corresponding information (Paragraph 14, determining a weighted average of the received local updates),
the weighted average value being obtained based on at least one weight value being applied to the corresponding information (Paragraph 29, the server can then aggregate the data, for instance, by determining a weighted average), and
a weight value applied to the information related to the loss function included in the first gradient, among the at least one weight value, is determined based on the information about the context of the electronic apparatus (Paragraph 29, for instance, the user devices may determine an updated version of the model (e.g. using one or more stochastic gradient descent techniques) using local data. The server can then determine a weighted average of the resulting models to determine a global update to the model).

As to dependent claim 19, McMahan teaches control the communicator to receive a gradient for a current global model from the server in response to a presence of a difference between the 

As to dependent claim 20, McMahan teaches a computer program product comprising a non-transitory computer-readable recording medium having recorded thereon a program for implementing the method of claim 1 (Paragraphs 5, 47, and 50).

As to dependent claim 21, Kim further teaches the electronic apparatuses including the electronic apparatus are classified as the group by being determined as the electronic apparatuses are used by the same account in a predetermined space (Figure 14, house 1400, room 1401. Paragraph 138, group network devices 302 and 304 in room 1401 in the same grouping because they are in close proximity to each other (e.g. in the same room). Paragraph 45, an account with login information that is used to authenticate the user and allow access to the network devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan as modified by Feng to include the IoT device grouping techniques of Kim to provide a user with the ability to remotely configure or control one or more electronic devices (see Kim at paragraph 43).

As to dependent claim 22, Feng further teaches transmitting the received information about the refined global model to the other electronic apparatuses included in the group (Figure 1B, Node 2 

As to dependent claim 23, Kim further teaches the electronic apparatuses including the electronic apparatus are classified as the group by being determined as the electronic apparatuses are used by the same account in a predetermined space (Figure 14, house 1400, room 1401. Paragraph 138, group network devices 302 and 304 in room 1401 in the same grouping because they are in close proximity to each other (e.g. in the same room). Paragraph 45, an account with login information that is used to authenticate the user and allow access to the network devices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan as modified by Feng to include the IoT device grouping techniques of Kim to provide a user with the ability to remotely configure or control one or more electronic devices (see Kim at paragraph 43).

As to dependent claim 24, Feng further teaches transmitting the received information about the refined global model to the other electronic apparatuses included in the group (Figure 1B, Node 2 receives the updated learning model from the server, denoted as a blue triangle. Node 2 passes along the updated learning model to nodes 1 and 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan to include the relay federated learning techniques of Feng to allow indirect .

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over McMahan in view of Feng, Kim, and Lin et al. (U.S. Pat. App. Pub. No. 2015/0135186, hereinafter Lin).

As to dependent claim 11, the rejection of claim 1 is incorporated.
McMahan teaches based on detecting that the information about the context of the electronic apparatus is changed, refining of the first local model comprises refining the first local model (Paragraph 13, the data examples may be generated, for instance, through interaction of a user with the user device. In this manner, the local update can correspond to a model using data generated through use of the user device by the user. For instance, the data examples may include, without limitation, image files, video files, inputted text, or data indicative of other interactions by the user with the user device. Paragraph 37, determining, by a user device, a local gradient based on one or more local data examples. In particular, the local gradient can be determined for a loss function using the one or more data examples. Figure 2, box 102. Paragraph 32, the local update can include an updated version of model).
McMahan as modified by Feng and Kim does not appear to expressly teach based on at least one of whether the electronic apparatus is currently in an idle state, whether a memory space of the electronic apparatus for refining the local model is sufficient, whether a battery of the electronic apparatus is currently being charged, or whether a current time is midnight.
Lin teaches based on at least one of whether the electronic apparatus is currently in an idle state, whether a memory space of the electronic apparatus for refining the local model is sufficient, whether a battery of the electronic apparatus is currently being charged, or whether a current time is midnight (Paragraph 51, scheduling a task for an idle period. In more details, the task scheduling module 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the distributed machine learning of McMahan as modified by Feng and Kim to include the task scheduling of Lin such that processing resources are used efficiently (see Lin at paragraph 8).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (U.S. Pat. No. 8,027,938) teaches a technique that includes distributing a parameterized model to each worker of a hierarchy of workers. The parameterized model includes a plurality of feature functions and corresponding model parameters. A portion of training data at each worker of the plurality of workers is processed according to the parameterized model to calculate updates to model parameters. For each worker at a lowest level of the hierarchy of workers, the calculated updates are sent to a next higher level worker. For each other worker in the hierarchy of workers, updates of the respective worker are combined with updates received from one or more lower level workers. All updates from the workers are collected at a master to generate real updates to the model parameters. An updated model is generated using the real updates to the model parameters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/Casey R. Garner/Examiner, Art Unit 2123